Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 6, 2018

                                      No. 04-18-00043-CV

                                         Lorie WOOD,
                                           Appellant

                                                v.

                               GOLD TALON APARTMENTS,
                                       Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2018CV00130
                          Honorable Walden Shelton, Judge Presiding


                                         ORDER
        Appellant’s brief in this appeal was due April 4, 2018. Neither the brief nor a motion for
extension of time has been filed. We order appellant to file, by April 16, 2018, the appellant’s
brief and a written response reasonably explaining appellant’s failure to timely file the brief. If
appellant fails to file a brief and the written response by the date ordered, we may dismiss this
appeal. See TEX. R. APP. P. 38.8(a), 42.3(c).

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court